 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                  ***
 9   DONALD E. MITCHELL, JR.,                             Case No. 2:16-cv-00037-RFB-NJK
10                                         Plaintiff,
                                                                             ORDER
11           v.
12   DEPARTMENT OF CORRECTION, et al.,
13                                      Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 106] of

16   the Honorable Nancy J. Koppe, United States Magistrate Judge, entered January 17, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by January 31, 2019. No objections have been filed. The Court has reviewed the record in this

27   case and concurs with the Magistrate Judge’s recommendations.

28   ...
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 106)
 2   is ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Defendants’ Motion to Enforce the Settlement is
 4   GRANTED [ECF No. 98] and that Plaintiff’s Motion to Enforce the Settlement is DENIED [ECF
 5   No. 101].
 6          IT IS FURTHER ORDERED that the remaining motions in this matter, Motion to Extend
 7   Time [ECF No. 86] and Emergency Motion for Transfer [ECF No. 82] are DENIED.
 8          The Clerk of the Court is instructed to close this matter accordingly.
 9
            DATED: February 8, 2019.
10
                                                          _____________________________
11                                                        RICHARD F. BOULWARE, II
                                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
